Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Mar 2022 has been entered.

 Status of Claims
This action is in reply to the request for continued examination filed on 22 Mar 2022.
Claim 16 was cancelled.
Claims 1-10, 12-15, 20, and 21 were amended. Claims 23-25 were newly presented. 
Claims 1-10, 12-15, 17-20, and 21-25 are currently pending and have been examined.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Chremos on 23 May 2022 and in subsequent e-mail received 1 June 2022.

1. (Currently Amended) A computer-implemented method for managing access rights to an event, the method comprising:
receiving, at a receiving module of a server, from one or more devices, and during a bidding procedure having a bidding period associated therewith, bidding data comprising one or more bids for a number of seats at the event in one or more categories according to which the seats are grouped, each bid having one or more properties associated therewith, the one or more properties comprising a monetary value and a seat category corresponding to the monetary value;
classifying and dynamically reordering, in real-time, at a bidding module, each bid, the classifying and dynamically reordering based on the one or more properties;
providing real-time bidding suggestions based on bidding statistics, the bidding statistics derived by tracking the bidding data;
managing, at the bidding module, waitlisted bids based on the one or more properties associated therewith;
selecting, at a bidding module of the server and at an end of the bidding period, at least some of the one or more bids as successful bids as a function of the monetary value and a quantity of seats available in each of the one or more seat categories corresponding to the monetary value;
classifying, at the bidding module, the successful bids into one or more groups or subgroups based on the one or more properties associated with each successful bid, the one or more groups or subgroups corresponding to a priority level for seat selection;
and selectively granting, at a seat allocation module of the server, users, whose bids are successful, access to a virtual seat selection platform, by:
providing all of the users, whose bids are successful, concurrent access to the virtual seat selection platform, regardless of a group or a subgroup in which a bid has been classified, wherein a priority of seat selection is determined based on the group or the subgroup;
dynamically setting restrictions for seat selection such that each successful bid is guaranteed a set of seats that match the one or more properties associated with each bid;
activating, for each user whose bid is successful, an encrypted token, wherein the encrypted token is associated with a profile of the user, and wherein the encrypted token is activated in accordance with restrictions related to each user’s bid;
in response to a seat selection received from a user and at a profile management module of the server, validating the user’s encrypted token restrictions according to the user’s bid;
assigning the selected seat to the user upon validation of the encrypted token; and 
dynamically adjusting other available seat selections for each successful bid based on the seat selection made by the user while maintaining the one or more properties associated with other bids.

2. (Previously Presented) The method of claim 1, wherein receiving the one or more bids comprises receiving bids for a selected seat category, and wherein classifying and dynamically reordering the successful bids into the one or more groups or subgroups comprises sub-dividing bids for each seat category into groups according to the monetary value and the seat category associated with each bid, each group corresponding to a range of monetary values.

3. (Canceled) 

4. (Previously Presented) The method of claim 1, wherein each priority level corresponds to a seat category, and wherein selectively granting the users, whose bid is successful, access to the virtual seat selection platform comprises granting users dedicated access to seats in the seat category based on the one or more properties associated with the successful bids.

5. (Previously Presented) The method of claim 1, wherein each successful bid is associated with a unique encrypted token.

6. (Previously Presented) The method of claim 1, the method further comprising:
accepting bids that are above a minimum bid value and rejecting bids below the minimum bid value;
and receiving payment data with real-time bidding data.

7. (Previously Presented) The method of claim 1, wherein the bidding statistics comprise a number of users placing bids, an average monetary value of each bid, and a number of bids satisfying a particular monetary value received during a designated timeframe, and wherein the method further comprises collecting payment data with the bidding data.

8. (Previously Presented) The method of claim 1, the method further comprising setting an admission price of the event in real-time as a function of the received bids.

9. (Previously Presented) The method of claim 1, wherein the real-time bidding suggestions comprise an indication of a likelihood that a bid will be successful, the monetary value required to win a bid, or both, the method further comprising:
classifying and dynamically reordering the one or more bids in real-time.

10. (Previously Presented) The method of claim 1, wherein managing waitlisted bids based on one or more properties associated therewith comprises assigning to a waitlist bids within a predetermined threshold value from a cutoff monetary value based on classifying and dynamically reordering the successful bids, and selecting bids from the waitlist when any of the successful bids are cancelled.

11. (Canceled).

12. (Currently Amended) A system for managing access rights to an event, the system comprising:
a processing unit of a server;
and a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for:
receiving, at a receiving module of the server, from one or more devices, and during a bidding procedure having a bidding period associated therewith, bidding data comprising one or more bids for a number of seats at the event in one or more seat categories according to which seats are grouped, each bid having one or more properties associated therewith, the one or more properties comprising a monetary value and a seat category corresponding to the monetary value;
classifying and dynamically reordering, in real time, at a bidding module, each bid based on the one or more properties;
providing real-time bidding suggestions based on bidding statistics, the bidding statistics derived by tracking the bidding data;
managing, at the bidding module, waitlisted bids based on the one or more properties associated therewith;
selecting, at a bidding module of the server and at an end of the bidding period, at least some of the one or more bids as successful bids as a function of the monetary value, a quantity of seats requested per bid, and a quantity of seats available in each of the one or more seat categories corresponding to the monetary value;
classifying, at the bidding module, the successful bids into one or more groups or subgroups based on the one or more properties associated with each bid, the one or more groups or subgroups corresponding to a priority level for seat selection;
and selectively granting, at a seat allocation module of the server, users, whose bids are successful, access to a virtual seat selection platform, by:
providing all of the users, whose bids are successful, concurrent access to the virtual seat selection platform, regardless of a group or a subgroup in which a bid has been classified, wherein a priority of seat selection is determined based on the group or the subgroup;
dynamically setting restrictions for seat selection such that each qualifying bid is guaranteed a set of seats that match the one or more properties associated with each bid;
activating, for each user whose bid is successful, an encrypted token, wherein the encrypted token is associated with a profile of the user, and wherein the encrypted token is activated in accordance with restrictions related to each user’s bid;
in response to a seat selection received from a user and at a profile management module of the server, validating the user’s encrypted token restrictions according to the user’s bid;
assigning the selected seat to the user upon validation of the encrypted token; and 
dynamically adjusting other available seat selections for each successful bid based on the seat selection made by the user while maintaining the one or more properties associated with other bids.

13. (Previously Presented) The system of claim 12, wherein the one or more bids are received for a selected seat category, and classifying the successful bids into the one or more groups or subgroups comprises sub-dividing bids for each seat category into groups according to at least the monetary value and the seat category associated with each bid, each group corresponding to a range of monetary values.

14. (Canceled) 

15. (Currently Amended) The system of claim 12, wherein each priority level corresponds to a seat category, wherein selectively granting the users, whose bid is successful, access to the virtual seat selection platform comprises:
granting users dedicated access to seats in the seat category based on the one or more properties associated with the successful bids.

16. (Canceled).

17. (Previously Presented) The system of claim 12, wherein the program instructions are further configured for accepting bids that are above a minimum bid value and rejecting bids below the minimum bid value.

18. (Previously Presented) The system of claim 12, wherein the program instructions are further configured for collecting payment data with the bidding data.

19. (Previously Presented) The system of claim 12, wherein the program instructions are further configured for setting an admission price of the event in real-time as a function of the received bids.

20. (Previously Presented) The system of claim 12, wherein the program instructions are further configured for classifying and dynamically reordering the one or more bids in real-time.

21. (Previously Presented) The system of claim 12, wherein the program instructions are further configured for managing waitlisted bids based on the one or more properties associated therewith comprising assigning to a waitlist bids within a predetermined threshold value from a cutoff monetary value based on classifying and dynamically reordering the successful bids, and selecting bids from the waitlist when any of the successful bids are cancelled.

22. (Canceled).

23. (Previously Presented) The method of claim 1, further comprising:
associating, with each user profile, an electronic wallet containing payment information and an image of the user configurable for authentication of the user during an authentication procedure.

24. (Previously Presented) The method of claim 1, further comprising:
activating the encrypted token, wherein activating the encrypted token indicates that a bid corresponding to the encrypted token is valid.

25. (Previously Presented) The method of claim 24, further comprising:
authenticating each user, whose bid is successful, by retrieving each user's profile to confirm that each user is authorized to access the virtual seat selection platform.

26. (New) The method of claim 4, wherein providing the users within each group with dedicated access to the virtual seat selection platform comprises providing dedicated access to a higher priority level group before granting access to a lower priority level group.

27. (New) The system of claim 15, wherein providing the users within each group with dedicated access to the virtual seat selection platform comprises providing dedicated access to a higher priority level group before granting access to a lower priority level group.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2009/0164635 to Denker et. al. in view of U.S. Patent Publication No. 2012/0130853 to Petri et. al. discloses a system for online bidding for seat selection rights as set forth in the final action mailed 22 Sep 2021. Denker also discloses that multiple similar items may be offered to bidders at the same time, and that each of the bidders will then pay the same price. Denker, [0054]. Denker also discloses that the ticket itself may be transmitted as an electronic code such as a barcode in [0103]. Denker also discloses that the system may display the bid status and bid suggestions in [0160]-[0163]. Denker does not disclose granting concurrent access to the platform and using a token to validate the user’s restrictions once the user is on the platform. See [0150]-[0152], in which the user is expressly denied access to the platform outside their corresponding bidding window. 
Petri discloses a direct auction system in which users log onto a system and are validated using a token upon log in as in [0175] and tables 9 and 12, and that the token is stored in a digital wallet, which is what Petri was previously relied upon for. U.S. Patent Publication No. 2006/0015435 to Nathanson discloses a bidding system in which an item won by a bidder who does not complete the purchase is offered to the next highest bid as set forth in the final action. U.S. Patent Publication No. 2017/0098337 to Galley et. al. discloses a virtual queueing system in which multiple users can be granted access to an attraction at the same time via a virtual queue in which priority information for each guest is obscured from the other guests as in at least [0105]. Non-patent literature SkyAuction discloses an online reservation system in which users can bid for travel products. 
The prior art does not disclose or fairly suggest an online bidding system in which users are granted concurrent access to the allocation platform, assigned a token according to the restrictions resulting from their bid, make a selection, have the token restrictions validated, and are assigned a seat according to the bid-for restrictions. 
The claims are eligible under 35 U.S.C. 101 because the use of the tokenization to control the resource the user is assigned based on the user’s bid, despite the user being permitted to access the system concurrently with other users having different restrictions, is a practical application of the abstract idea of bidding for a resource. The use of the computing elements, specifically the encrypted token, results in a meaningful limitation on the abstract idea that results in more than merely applying the abstract idea using a computer as a tool. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628